Citation Nr: 1523551	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Service connection for cervicalgia, cervical radiculitis, muscle spasm, and weakness (a neck disability), to include as secondary to service-connected residuals of a left shoulder injury and degenerative joint disease of the left shoulder (claimed as a nerve condition).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1974 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this claim now lies with the RO in Roanoke, Virginia.  

In September 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  A copy of the hearing transcript is associated with the claims file. 

In January 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current neck disability manifested by degenerative joint disease and degenerative disc disease.  

2.  The weight of the evidence is at least in relative equipoise as to whether the Veteran has a current cervical spine radiculopathy.  

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran experienced a neck injury in service.  

4.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's current neck disability and associated radiculopathy is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 1131; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for a neck disability with associated radiculopathy has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  

In this case, degenerative joint disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

 The Veteran contends that service connection is warranted for a neck disability with cervical radiculopathy.  The Veteran has advanced three theories of entitlement.  First, the neck disability and cervical radiculopathy was directly incurred as a result of a swimming pool injury sustained in April 1974.  Second, the neck disability and cervical radiculopathy is secondary to the Veteran's service-connected left shoulder injury, sustained during the April 1974 swimming pool incident.  Third, the neck disability and cervical radiculopathy is secondary to the surgical intervention received as treatment for the service-connected left shoulder injury.  

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  However, as the Board is granting service connection based on a direct theory of entitlement (adjudicated below), the additional theories of secondary service connection and presumptive service connection are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the secondary and presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).  

Regarding the direct theory of entitlement, the Veteran contends that he injured his neck in April 1974 while jumping feet-first into a swimming pool during a basic training exercise.  The Veteran has consistently indicated that he improperly positioned his left shoulder away from his body as entered the water, which resulted in a left shoulder dislocation.  The Veteran reported that the left shoulder spontaneously reduced prior to seeking treatment for a service corpsman, but he continued to experience recurrent dislocations that led him to seek surgical treatment in August 1974.  At the September 2012 Board hearing, the Veteran testified that he also had neck pain at the time of the April 1974 incident, and that he has continued to experience pain in his neck since the injury.  See Hearing Transcript pp. 4, 11-13.  

After a review of all the evidence of record, both lay and medical, the Board first finds that the Veteran has a current neck disability.  A February 2011 private magnetic resonance imaging (MRI) report documents multilevel lower cervical neuroforaminal narrowing due to facet arthropathy and mild degenerative disc disease from C4 to T1.  Additionally, the March 2013 VA examination report identifies current diagnoses of degenerative disc disease and degenerative joint disease of the cervical spine.  

The Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has a current cervical radiculopathy.  Medical evidence of record indicates that the Veteran has consistently reported neurological symptoms in the left upper extremity since 1986, including symptoms of radiating pain, numbness, tingling, and sensations of "giving out."  In addition, medical evidence demonstrates muscle weakness, decreased grip strength, and muscular atrophy; however, these symptoms have not been conclusively identified as neurologic in nature, but have been alternatively suggested as symptoms of disuse following the August 1974 left shoulder surgery.  

Evidence against a finding of a current cervical radiculopathy is contained in the March 2013 VA examination report, an October 2013 private medical opinion, and two opinions from a Veterans Hospital Administration (VHA) examiner dated in April and July 2014.  The opinions from all three physicians appear to be based, at least in part, on the results of a February 2013 private electromyography (EMG) report, which noted the February 2011 MRI results documenting degenerative disc changes with neuroforaminal narrowing, but indicated significant ulnar nerve neuropathy at the elbow with no definite evidence of a left cervical radiculopathy.  

Following examination of the Veteran and review of the entire claims file including the February 2013 private EMG results, the March 2013 VA examiner indicated that the Veteran did not present with symptoms of a cervical radiculopathy because he did not report neurological symptoms in the upper arm.  Instead, the March 2013 VA examiner indicated that the Veteran's symptoms were attributable to a left ulnar nerve peripheral neuropathy; the VA examiner also indicated symptoms consistent with a left radial nerve peripheral neuropathy.  Similarly, the VHA examiner provided a diagnosis of left ulnar neuropathy, and the October 2013 private physician indicated the presence of a "tardy ulnar nerve problem."  

Evidence that provides neither favorable nor unfavorable weight to a finding of a cervical radiculopathy is contained in an October 2006 private EMG report, a July 2007 private medical opinion, and a private medical opinion dated March 24, 2015.  In October 2006, the Veteran underwent EMG testing; however, the testing was incomplete, as the Veteran was unable to complete the testing due to complaints of pain.  The October 2006 EMG report indicates that prior to cessation of testing, the results indicated normal peripheral nerve function; however, the examiner was unable to rule out involvement of the truncal portion of the brachial plexus or a cervical radiculopathy.  The July 2007 private medical opinion appears to be based, at least in part, on the October 2006 EMG results, indicating that the Veteran "has an incomplete EMG and the exact source of [his left arm symptomology] could be from his neck, although it could be related to his shoulder."  Finally, the private medical consultant who provided the March 24, 2015 opinion indicated that the Veteran's symptoms were not due to a ulnar neuropathy at the elbow, but was equivocal as to the exact source of the Veteran's neurological symptoms, indicating that the medical evidence "is not clear [as to] whether [the Veteran's] peripheral nerve problems originate at the neck or shoulder level."  

Evidence in favor of a finding of a cervical radiculopathy is contained in a March 1991 VA treatment record, a May 2007 private medical opinion, a May 2008 VA treatment record, a March 2011 VA treatment record, and a private medical opinion dated March 10, 2015.  The March 1991 VA treatment record reflects the Veteran's complaints of paresthesias in the left upper extremity, and findings of tenderness to palpation of the cervical spine and diminished reflexes; the VA clinician indicated the Veteran likely had a shoulder/hand radiculopathy.  The May 2007 private medical opinion, provided following examination of the Veteran in February 2007, indicated that the Veteran presented with cervical spine facet joint arthritis with diffuse disc disease and foraminal narrowing, which caused radiating pain, muscle weakness, and radiculopathy symptoms.  The May 2008 VA treatment record indicates the VA clinician referred the Veteran to the neurosurgery service "for his cervical radiculopathy."  The March 2011 VA treatment record noted the Veteran's neck pain and paresthesias into the left upper extremity.  The VA clinician found decreased sensation in the thumb and pain with cervical spine range of motion; the VA clinician indicated that the Veteran's paresthesia complaints were likely associated with his cervical pathology.  Finally, the private medical examiner who provided the March 10, 2015 opinion, following review of relevant medical records, indicated that the Veteran demonstrated a cervical facet arthropathy with associated radiculopathy.  

The Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran experienced an in-service neck injury.  As discussed above, the Veteran experienced an injury to his left shoulder in April 1974 from jumping into a swimming pool during basic training.  While service treatment records only note an injury to the left shoulder, the Board finds the weight of the remaining evidence to be in relative equipoise as to whether the Veteran also experienced an injury to his neck during the April 1974 swimming pool incident.  

Evidence against a finding of a concomitant neck injury is found in a lack of documented complaints of neck pain in the record until February 1991, and an August 2001 VA treatment record.  An April 1974 service treatment record reflects only an injury to the left shoulder, and additional service treatment records do not contain any notation of reported complaints of cervical symptomatology.  Further, the May 1974 service separation examination report noted a normal spinal examination.  The first documentation of cervical symptomatology is found in a February 1991 VA treatment record, which noted the Veteran's complaint of neck pain of approximately four weeks duration.  Additionally, the August 2001 VA treatment record indicates the Veteran denied any injury to his neck.  

Evidence in favor of a finding of a concomitant neck injury is contained in the Veteran's statements.  During the September 2012 Board hearing, the Veteran testified that he experienced neck pain along with pain in the left shoulder at the time of the initial injury.  The Veteran further explained that although he experienced neck pain following the initial injury, the pain in his left shoulder was of such severity that the left shoulder was the focus of any assessment and treatment.  See Hearing Transcript pp. 5, 12.  The Board finds the Veteran competent to report that in service he experienced neck pain following the April 1974 injury as the reporting of pain requires only personal knowledge that comes to him through his senses.  See Layno, 6 Vet. App. 465.  Further, the Board finds the Veteran's contentions of in-service neck pain to be credible.  

Finally, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current neck disability with associated radiculopathy is etiologically related to the Veteran's in-service injury.  

Evidence against a finding of a positive nexus to service is contained in the March 2013 VA examination report and the April 2014 opinion of VHA examiner.  The March 2013 VA examiner opined that the Veteran's neck disability was less likely than not incurred during active service, specifically stating that "there is no evidence that the Veteran had cervical degenerative disc disease while in the military, and it would be unusual to develop such a condition at a young age."  The March 2013 VA examiner, however, did not provide an opinion as to whether the Veteran's neck disability was etiologically related to the in-service swimming pool injury.  

In the April 2014 VHA opinion, the VHA examiner opined that the Veteran's neck disability was not caused by the in-service injury.  As rationale, the VHA examiner indicated that the progressive radiographic changes noted on diagnostic imaging studies since the April 1974 injury were not consistent with a single event injury.  The VHA examiner further noted that the mechanism of injury (a feet-first jump into the water) is not likely to have impacted the Veteran's neck, indicating "there is no physiologic or mechanical effect of [the] shoulder injury that would likely cause" the Veteran's neck disability.  

Evidence in favor of a finding of a positive nexus to service is contained in an October 2013 private medical opinion and the two March 2015 private medical opinions.  The October 2013 private physician noted the Veteran's reports of neck pain following the April 1974 injury and opined that the Veteran's neck disability may be related to the in-service injury; however, the private physician's opinion ("I think I can associate [the neck injury] to his service connected injury") was provided in terms of speculation, and not in terms of relative probability.  

The private physician who provided the March 10, 2015 opinion indicated that "within a reasonable degree of medical certainty, it is at least as likely as not that [the Veteran] developed, [and] suffers from cervical radiculopathy with facet arthropathy, as a consequence of his service with the military."  The private physician further opined that "it is at least as likely as not that the diving accident resulted in cervical spine trauma that led to his radiculopathy."  While the private physician provided a summary of the medical evidence that he reviewed in forming his opinion, the private physician did not provide a rationale for the opinions.  

The private medical consultant who provided the March 24, 2015 opinion indicated that the Veteran's neck disability "was 'as likely as not' aggravated (spurred) as a result of the diving accident that occurred during his service in the military."  As rationale, the private medical consultant identified the February 2011 MRI that demonstrated the most severe foraminal narrowing at the C4-5 and C5-6 disc levels, which she opined "indicates the degenerative disease began at this level, which is more consistent with an injury having occurred than it being part of the natural aging process."  (Emphasis in original.)  However, the private medical consultant did not provide a clear rationale for her opinion, noting solely that current medical research has identified the C5 nerve root as the cervical nerve root most susceptible to injury.   

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The opinions of the March 2013 VA examiner and the VHA examiner are competent medical evidence against a finding of a positive nexus to the in-service injury.  The opinions of the October 2013 private physician, the May 2015 private physician, and the May 2015 private medical consultant are competent medical evidence in favor of a finding of a positive nexus to the in-service injury.  In weighing the conflicting medical opinions of records, the Board finds the medical opinions in favor of and against a nexus to active service to be of relative equal probative weight.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a neck disability with associated radiculopathy have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a neck disability is granted.  

Service connection for a cervical radiculopathy is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


